Citation Nr: 0910455	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO. 05-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for psoriasis, to include 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from September 1964 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

Psoriasis was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is psoriasis 
otherwise related to the Veteran's active duty service, 
including to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
psoriasis, to include as secondary to the Veteran's service-
connected diabetes mellitus, have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In January 2004 and March 2006 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until March 2006. However, the Board finds that 
the Veteran was not prejudiced by this timing error because 
the denial of the service connection claim in this appeal 
renders moot any question as to the appropriate disability 
rating and effective date to be assigned. Moreover, the 
Veteran responded to the March 2006 letter by stating that he 
had no additional evidence to submit in relation to his 
claim. 

The VCAA letters did not explicitly address what is needed to 
substantiate a service-connection claim based on a secondary 
service connection theory of entitlement. However, through 
his January and March 2009 arguments that his service-
connected diabetes mellitus either caused or aggravated his 
psoriasis, the Veteran has demonstrated actual knowledge of 
the information and evidence necessary to substantiate a 
secondary service connection claim. Thus, the Board finds the 
Veteran is not prejudiced by this VCAA error. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and multiple VA examination reports. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The Veteran contends that he has psoriasis that was either 
caused or aggravated by his service-connected diabetes 
mellitus. Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a Veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In any 
event, in the present case, the Veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the Veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

The Veteran does not contend, nor does the record show, that 
there is any direct etiological relationship between the 
Veteran's period of active duty service and his current 
psoriasis. Rather, the Veteran argues that his current 
psoriasis is either caused or aggravated by his service-
connected diabetes mellitus.

The evidence of record includes two medical opinions which 
address the salient issue of whether or not the Veteran's 
psoriasis was caused or aggravated by his service-connected 
diabetes mellitus. 

The August 2004 VA fee-basis examination report reflects that 
the examiner stated that "psoriasis is not a complication of 
diabetes because of no association...The claimant does not have 
a non-diabetic condition that is aggravated by the 
diabetes."

The January 2008 VA examination report reflects that the 
examiner opined that "there is no clear link between 
diabetes causing psoriasis. While there might be an increased 
associated of psoriasis in diabetics, there is no apparent 
causal link. That is, there is no evidence to support a link 
that diabetes causes psoriasis. I would need to resort to 
mere speculation to conclude this Veteran's diabetes at least 
as likely as not caused or contributed to his psoriasis."

In a January 2009 statement, the Veteran's representative 
argues that: "On January 18, 2008, the claimant underwent a 
QTC examination for psoriasis where the examiner states that 
there was no clear link between diabetes causing psoriasis. 
He further states that there might be an increase association 
of psoriasis in diabetes. This in itself should constitute 
aggravation of psoriasis by the claimant's diabetes. We 
contend that diabetes has a pathological affect on the 
claimant's disability."

In a March 2009 statement, the Veteran's representative 
argues that : "The appellant asserts that his diabetes had 
caused, or aggravated, his skin disorder. The original VAE 
failed to address any aggravation affects that may be 
present. The more recent VAE appears on the surface to 
address the issue of aggravation, however, the examiner did 
not provide any rationale for the determination that the 
diabetes did not contribute to the skin problems. Diabetes 
has wide ranging problems associated with it, including not 
only skin problems, but also circulatory problems, which 
result in poor healing ability in the patient."

The Board has considered the Veteran's arguments as to the 
inadequacy of the August 2004 and January 2008 VA medical 
opinions, but finds them to be without merit.

Firstly, neither the Veteran nor his representative is shown 
to be medically qualified to provide an opinion as to the 
etiology of a disability. Questions of diagnosis and etiology 
are within the province of trained medical professionals. 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the 
Veteran and representative are not shown to be other than a 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on a medical matter. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Moreover, the August 2004 examiner clearly states that the 
Veteran's psoriasis is not secondary to his service-connected 
diabetes because there is no association between the 
disorders. (Italics added). Stated alternatively, the 
competent medical evidence indicates that there is no known 
medical association between diabetes and psoriasis. The 
examiner goes on to state that the Veteran has no current 
non-diabetic condition that is aggravated by diabetes. 

The January 2008 examiner once again states that there is 
"no clear link between" diabetes and psoriasis. The 
examiner does state that "while there might be an increased 
associated of psoriasis in diabetics, there is no apparent 
causal link." Although the Veteran argues that this is 
sufficient to show aggravation, the Veteran's contention is 
without merit. The Board finds that this statement is clear 
on its face - the examiner is explaining that although 
diabetics may have an increased incidence of psoriasis, there 
is no medical evidence showing that diabetes causes 
psoriasis. The examiner makes this clear in his following 
statement when he says that "there is no evidence to support 
a link that diabetes causes psoriasis." Finally, the 
examiner states that he "would need to resort to mere 
speculation to conclude this Veteran's diabetes at least as 
likely as not caused or contributed to his psoriasis." The 
Board interprets the examiner's statement regarding 
"contributed to" his psoriasis to reasonably mean 
"aggravated" his psoriasis.

In summary, there are two competent medical opinions which 
weigh against the Veteran's claim and no competent medical 
opinions which weigh in favor of the Veteran's claim. The 
Board finds, therefore, that the preponderance of the 
evidence weighs against the Veteran's claim. It follows that 
entitlement to service connection for psoriasis, to include 
as secondary to service-connected diabetes mellitus, is not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for psoriasis, to include as secondary to 
service-connected diabetes mellitus, is not warranted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


